Name: Council Regulation (EEC) No 2127/86 of 7 July 1986 amending Regulation (EEC) No 1698/85 imposing a definitive anti-dumping duty on imports of electronic typewriters originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7. 86 Official Journal of the European Communities No L 187/3 COUNCIL REGULATION (EEC) No 2127/86 of 7 July 1986 amending Regulation (EEC) No 1698/85 imposing a definitive anti-dumping duty on imports of electronic typewriters originating in Japan HAS ADOPTED THIS REGULATION : Article 1 Article 1 (3) of Regulation (EEC) No 1698/85 is hereby replaced by the following : '3 . The duty shall not apply to the following models manufactured by the following companies :  Brother Industries Ltd : EP 20, EP 22, EP 41 , EP 43, EP 44, TC 600, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commis ­ sion after consultation within the Advisory Committee as provided for under the above Regulation, whereas : 1 . The Council , by Regulation (EEC) No 1 698/85 (2), imposed a definitive anti-dumping duty on imports of electronic typewriters originating in Japan and at the same time excluded from this duty certain small-size electronic typewriters because they fell into a different category from those produced in the Community. In addition, by Regulation (EEC) No 3002/85 (3), the Council excluded, for the same reasons, additional models from the scope of the duty. 2 . Subsequently, the following new models were found not to be comparable to any electronic typewriters produced in the Community :  Canon : S 51 (Typestar 5),  Casio : CW 11 , CW 21 ,  Canon Inc . : S 10 (Typemate 10), S 50 (Typestar 5), S 50R (Typestar 5R), S 51 (Typestar 5), S 60 (Typestar 6), S 70 (Typestar 7),  Casio Computer Co . Ltd : CW 1 0, CW 1 1 , CW 20, CW 21 , CW 25,  Matsushita (Panasonic) : RK-H 500,  Sharp Corporation : PA 950, PA 1000 , PA 1050 ,  Silver Seiko Ltd : EXD 10 (Tescomate 55), EXD 15 (Tescomate/Tescomatic X 77).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 June 1985 .  Matsushita (Panasonic) : RK-H 500,  Sharp : PA 1050 . 3 . Consequently, these models should be excluded from the scope of the duty and Regulation (EEC) No 1698/85 should be amended accordingly  This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1986 . For the Council The President N. LAWSON (  ) OJ No L 201 , 30 . 7 . 1984, p . 1 . 0 OJ No L 163 , 22 . 6 . 1985, p . 1 . V) OJ No L 288 , 30 . 10 . 1985, p . 5 .